 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JESSIE MANUEL PENA,                             Case No. 1:17-cv-01076-JDP (HC)
12                         Petitioner,                   ORDER DENYING PETITION FOR WRIT
                                                         OF HABEAS CORPUS
13              v.
                                                         ECF No. 1
14       ANDRE MATEVOUSIAN,
15                         Respondent.
16

17             Petitioner Jessie Manuel Pena, a federal prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2241. ECF No. 1. He contends that the Federal Bureau of Prisons

19   (“BOP”) incorrectly calculated his sentencing credit. The parties have briefed the merits of the

20   petition, and the case is ready for adjudication on the merits.1

21             The central question is how much sentencing credit the BOP must award for the time

22   petitioner spent in state prison. In petitioner’s criminal case, the District of New Mexico ordered

23   his federal sentence to run concurrently with the state sentence that petitioner was already

24   serving. Petitioner argues that his federal sentence commenced when he was arrested by state

25   authorities in New Mexico, but a federal sentence cannot commence before its pronouncement.

26   Petitioner’s federal sentence began on the date of his sentencing, and the BOP has correctly

27

28   1
         The parties have consented to the jurisdiction of a magistrate judge. See ECF Nos. 7, 9.
                                                          1
 1   calculated petitioner’s sentencing credit. We will deny the petition.

 2   I.       Background
 3            We draw the following facts from the parties’ submissions and from documents filed in

 4   petitioner’s criminal case in the District of New Mexico. See generally ECF Nos. 1, 14; United

 5   States v. Pena, No. 2:14-cr-2444 (D.N.M. filed July 26, 2013). The parties agree on all pertinent

 6   facts.

 7            On July 19, 2013, petitioner was arrested for violating his probation. On July 26, 2013,

 8   the Third Judicial District Court of the State of New Mexico sentenced him to a term of five years

 9   in prison followed by one year of parole. On the same day, the United States filed a criminal

10   complaint against petitioner for possession of a weapon and a controlled substance.

11            On April 22, 2014, petitioner was writted from state custody to face his federal charges in

12   the District of New Mexico. On September 22, 2015, the District of New Mexico sentenced him

13   to a term of seventy-seven months in prison. The District of New Mexico ordered that two years

14   of that seventy-seven months run concurrently with petitioner’s state sentence, which he was

15   serving at the time. On September 28, 2015, the federal authorities returned petitioner to state

16   custody.

17            On November 17, 2015—about two years after his arrest and about two months after the

18   sentencing in federal court—New Mexico state authorities released petitioner from his state

19   custody and placed him on probation.2 On the same day, the federal authorities assumed custody

20   of petitioner. The BOP calculated petitioner’s seventy-seven-month sentence to commence on
21   the date of his federal sentencing, September 22, 2015. The BOP did not credit petitioner’s

22   federal sentence with the time he spent in state custody before that date.

23   II.      Discussion
24            A federal district court may grant habeas relief to a federal prisoner if his custody violates

25   federal law. See 28 U.S.C. § 2241. While a federal prisoner challenging the validity or

26   constitutionality of a conviction must bring a petition under Section 2255, a petitioner challenging
27
     2
      The date of petitioner’s release from state custody, November 17, 2015, was about two years
28   after petitioner’s arrest and sentencing in state court. .
                                                         2
 1   the manner, location, or execution of that sentence must ordinarily rely on a petition under

 2   Section 2241. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000). The BOP, rather

 3   than the sentencing court, calculates a federal prisoner’s entitlement to sentencing credit in the

 4   first instance. See United States v. Wilson, 503 U.S. 329, 335 (1992). The BOP’s calculation of

 5   sentencing credit is a sentence’s execution that a habeas petitioner may challenge with a Section

 6   2241 petition. See Zavala v. Ives, 785 F.3d 367, 370 n.3 (9th Cir. 2015); United States v.

 7   Giddings, 740 F.2d 770, 772 (9th Cir. 1984). A federal prisoner must file a Section 2254 petition

 8   in the district of his custodian, not the district that sentenced him. See Hernandez, 204 F.3d at

 9   865.

10          Here, petitioner raises four habeas claims: (1) the BOP must designate petitioner’s state

11   prison as a federal facility to avoid piecemeal execution of petitioner’s concurrent state and

12   federal sentences; (2) petitioner’s federal sentence began on the date of his arrest; (3) the BOP

13   failed to award petitioner sentencing credit under the “Barden/Cafez doctrine”; and (4) the BOP

14   failed to award thirteen months of sentencing credit. See ECF No. 1 at 3-8. We address each

15   claim in turn.

16          a. Designation of State Prison as Institution of Confinement

17          Petitioner contends that the BOP must designate his state prison as the institution of

18   confinement for his federal sentence. The BOP may require a prisoner to serve his sentence in

19   any suitable institution of confinement “whether maintained by the Federal Government or

20   otherwise.” 18 U.S.C. § 3621(b) (emphasis added). Under that authority, the BOP may designate
21   a state prison as a federal prisoner’s institution of confinement for a federal sentence when the

22   prisoner is already serving a state sentence—effectively making the prisoner’s state and federal

23   sentences concurrent. See Setser v. United States, 566 U.S. 231, 235 (2012). The BOP

24   sometimes makes such designation while the prisoner is in state custody and sometimes nunc pro

25   tunc (now for then—i.e., retroactively) once the prisoner leaves state custody and enters federal

26   custody. See id. at 235 n.1.
27          The BOP has already designated petitioner’s state prison as the institution of confinement

28   for his federal sentence. See ECF No. 14-1 at 3, 7. Petitioner agrees that the BOP has so
                                                        3
 1   designated his state prison and that he has received at least some sentencing credit for his time in

 2   state prison. He disputes how much sentencing credit the BOP must award—an issue we address

 3   below. Because petitioner has already received the relief he seeks for his first habeas claim—the

 4   designation of petitioner’s state prison as the institution of his confinement for his federal

 5   sentence—we deny the claim as moot. See Abbott v. Fed. Bureau of Prisons, 771 F.3d 512, 513

 6   (9th Cir. 2014) (reasoning that a habeas claim had been rendered moot by relief granted by the

 7   BOP).

 8           b. Beginning of Petitioner’s Federal Sentence

 9           The District of New Mexico sentenced petitioner to a total term of seventy-seven months

10   in prison and stated that two years of that sentence would run concurrently with the sentence

11   imposed by the Third Judicial District Court of the State of New Mexico. The judgment from the

12   District of New Mexico states:

13                   A term of 77 months imprisonment is imposed as to each of Counts
                     1 and 2; and a term of 36 months imprisonment is imposed as to
14                   Count 3; said terms shall run concurrently and 2 years of this
                     sentence shall run concurrently to the sentence imposed in the
15                   defendant’s State Court case.
16   ECF No. 14-1 at 42 (emphasis added). According to petitioner, this judgment made his federal

17   sentence begin on the date of his arrest by the state authorities, July 19, 2013. See ECF No. 1 at

18   13. Petitioner is mistaken.

19           A prisoner’s sentences “may be concurrent, i.e., may run together, without either starting

20   together or ending together.” Ex parte Roberts, 40 Cal. 2d 745, 749 (1953). “What is meant is
21   that they run together during the time that the periods overlap.” Id. A federal sentence cannot

22   begin to run before its pronouncement. See Schleining v. Thomas, 642 F.3d 1242, 1247-50 (9th

23   Cir. 2011). Thus, when a federal district court imposes a sentence concurrent to a state sentence

24   already being served, the federal sentence is “entirely prospective.” Id. at 1248 n.8; see also

25   Arthur W. Campbell, Law of Sentencing § 9:27 (3d ed. 2018) (“For an offender already in

26   custody and serving a prior term, a new concurrent term commences the day it is pronounced by
27   the trial court . . . .”). The Ninth Circuit has joined other circuits in concluding that “a federal

28   sentence cannot be ‘backdated’ so as to commence before the district court imposed the federal
                                                         4
 1   sentence.” Schleining, 642 F.3d at 1247.

 2          Here, the District of New Mexico sentenced petitioner on September 22, 2015,

 3   ECF No. 14-2 at 4, andpetitioner’s federal sentence could not begin before that date. The BOP

 4   calculated petitioner’s sentence using September 22, 2015 as the beginning date of his federal

 5   sentence—counting the time he spent in state prison from September 22, 2015 to November 17,

 6   2015, the date of his release to federal custody, ECF No. 14-1 at 6-7—so petitioner has received

 7   the maximum allowable sentencing credit for the time he served in state prison. Petitioner cannot

 8   receive any more sentencing credit.

 9          Petitioner contends that the text of the judgment shows the sentencing court’s intent to

10   begin the federal sentence on the date of his arrest, July 19, 2013. The argument is meritless; we

11   do not discern such intent in the text of the judgment quoted above. In addition, the court lacked

12   the authority to have the sentence begin before the sentencing date, so even an explicit statement

13   by the sentencing court calling for petitioner’s sentence to begin on an earlier date would be

14   “mere surplusage.” See Finney v. Winn, No. 14-cv-2029, 2015 WL 1469984, at *4 (D. Ariz. Mar.

15   31, 2015) (quoting Taylor v. Reno, 164 F.3d 440, 445 (9th Cir. 1998)).

16          Petitioner states in passing—without developing an argument—that his federal custody

17   and sentence began on the date of his arrest because the U.S. Marshals lodged a notice of detainer

18   “immediately” after his arrest. ECF No. 1 at 7.3 Again, petitioner’s federal sentence could not

19   begin before the date of his federal sentencing. See Schleining, 642 F.3d at 1247-50. In any

20   event, a transfer of custody from state to federal authorities required a transfer of “physical
21   custody” over petitioner and “complete surrender” of jurisdiction by the state authorities. See

22   Johnson v. Gill, 883 F.3d 756, 764-65 (9th Cir. 2018). A federal detainer lodged by U.S.

23   Marshals could not transfer physical custody or constitute complete surrender of jurisdiction:

24   “Rather than requiring the immediate presence of the prisoner, a detainer merely puts the officials

25   of the institution in which the prisoner is incarcerated on notice that the prisoner is wanted in

26
27   3
      The word “immediately” here is somewhat misleading: the U.S. Marshals lodged a detainer
     notice with the state authorities in New Mexico on July 26, 2013, one week—not immediately—
28   after the arrest. See ECF No. 14-1 at 37.
                                                      5
 1   another jurisdiction for trial upon his release from prison.” United States v. Mauro, 436 U.S. 340,

 2   358 (1978). Because the federal detainer by U.S. Marshals in petitioner’s case did not result in a

 3   transfer of physical custody or constitute complete surrender of jurisdiction by the state, it did not

 4   bring petitioner under federal custody.

 5          c. Sentencing Credit under Barden and Kayfez

 6          Petitioner contends that the BOP failed to follow the “Barden/Cafez doctrine.” ECF No. 1

 7   at 7. We infer that petitioner is referring to two cases: (1) Barden v. Keohane, 921 F.2d 476 (3d

 8   Cir. 1990); and (2) Kayfez v. Gasele, 993 F.2d 1288 (7th Cir. 1993). These cases do not bind this

 9   court, but we have considered whether the principles established in those cases are relevant here.

10   We conclude that they are not.

11          In Barden, the Third Circuit held that (1) a federal prisoner is entitled to have the BOP

12   consider a request for sentencing credit against a federal sentence for the time the prisoner has

13   spent in state custody; and (2) the BOP had the authority to designate a state prison as the

14   prisoner’s institution of confinement for his federal sentence, even when a federal sentencing

15   court had not ordered concurrency. See Barden, 921 F.2d at 478, 482. As discussed above, the

16   BOP has already designated petitioner’s state prison as the institution of confinement for his

17   federal sentence, so Barden does not entitle petitioner to additional sentencing credit.

18          Kayfez presented an unusual situation in which the prisoner’s state sentence had been

19   vacated, resulting in the loss of all concurrent credit for the time that the prisoner had already

20   served in state prison. See 993 F.2d at 1289. The Seventh Circuit held that, under these unusual
21   circumstances, the prisoner was entitled to have the time he had served in state custody credited

22   toward his federal sentence. See Kayfez v. Gasele, 993 F.2d 1288, 1289 (7th Cir. 1993). Here,

23   petitioner is not in a similar predicament: his state sentence has not been vacated, and he has

24   received the maximum amount of sentencing credit permitted under law for the time he spent in

25   state custody.

26          d. Failure to Award Thirteen Months of Sentencing Credit
27          Finally, petitioner states in passing that the BOP failed to award thirteen months of

28   sentencing credit. See ECF No. 1 at 8. He lists this statement as a separate habeas claim, id., but
                                                         6
 1   he fails to provide any analysis, develop an argument, or identify pertinent law in support of this

 2   claim. We will not construct an argument for petitioner. See Pliler v. Ford, 542 U.S. 225, 226

 3   (2004) (noting that judges, “impartial decisionmakers,” may not give legal advice to pro se

 4   litigants). We reject this claim, and no other claim remains.

 5            In sum, we will deny the petition in its entirety. Because petitioner is in federal custody

 6   and seeks habeas relief under 28 U.S.C. § 2241, the court need not consider whether to issue a

 7   certificate of appealability. See Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008).

 8   III.     Order
 9            1. The petition for a writ of habeas corpus, ECF No. 1, is denied.

10            2. The clerk of court is directed to enter judgment in favor of respondent and close this

11               case.

12
     IT IS SO ORDERED.
13

14
     Dated:      June 3, 2019
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18            No. 202
19

20
21

22

23

24

25

26
27

28
                                                         7
